Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed April 05, 2021 and the Supplemental Amendment in response to the Office Action of February 04, 2021 is acknowledged and has been entered. Claims 1-20 are canceled. Claims 25-31 have been added. Claims 21-31 are pending and under examination in this Office action. 

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 21-24 in the reply filed on April 05, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2018, September 10, 2019, December 23, 2020 and April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on July 17, 2018 are accepted.

Claim Objections
Claims 21-23 and 25-27 are objected to because of the following informalities:  
Claims 21-23 and 26-27: the term “reusable probe shaft” and “probe shaft” are mixedly used and should be corrected to –reusable probe shaft-- for language consistency purpose.
Claim 21, line 6, the word “which” should be deleted.
Claim 21, line 7, the phrase “no air gaps remain…” should be corrected to –no air gap remains…--.
Claim 25, line 3, the term “no air gaps over the transducer” should be corrected to –no air gap over the ultrasound imaging transducer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al., US 5,931,787 A, hereinafter Dietz, in view of Leonard et al., US 2004/0231772 A1, hereinafter Leonard.

Claim 21. Dietz teaches a method for using an interventional surgical device (Col. 1, ll.6: the invention relates to use of ultrasonic probes; and FIGS.1&3) including (i) a reusable probe shaft (10) having an ultrasound imaging transducer (18) near a distal end thereof and (ii) a disposable needle advancement assembly (30, 52) which is configured to removably attach to a side of the probe shaft (FIGS.1&3: the needle 30 is removably attach to one side of the probe 10 and the sheath 12), said method comprising 
“placing a disposable sheath (12) over the probe shaft” (Col.4, ll.48-49: an ultrasonic probe 10 fitting within a lumen of a sheath 12; and Col.6, ll.29-30: where the sheath is intended to be disposable, it can be molded of a biocompatible plastic material); and 
“attaching the needle advancement assembly to the probe shaft” (Col.6, ll.12-15: a keyhole-shaped slot 60 is also formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle) where 
FIGS.1&3: the sheath 12 is between the probe 10 and the needle 30).  

Dietz does not teach that (1) a distal portion of the sheath which conforms closely to a distal region of the reusable probe shaft including at least the ultrasound imaging transducer so that no air gaps remain over the transducer when the sheath is in place on the probe shaft; and (2) the sheath is positioned over at least the entire length of the probe shaft.
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
(1) “a distal portion of the sheath (12) which conforms closely to a distal region (8&13) of the reusable probe shaft (9) including at least the ultrasound imaging transducer so that no air gaps remain over the transducer when the sheath is in place on the probe shaft” ([0030]: cover 12 can be formed to have a shape similar to the medical device. For example, as shown in FIG.2A, cover 2 can have various cross sectional shapes along lines A-A, B-B and C-C which correspond to the shape of probe 11; and [0039]: cover 12 can have a shape to be compatible with any medical device, such as for example, ultrasound device) – since the shape of the cover corresponds to the shape of the probe, Leonard implicitly teaches that no air gap remains over the ultrasound imaging transducer that is at the distal region of the probe; and 
(2) “the sheath (12) is positioned over at least the entire length of the probe shaft (9)” ([0022]: cover 12 is received over tip 8 and probe head 13 is pulled or rolled up over shaft 9 of probe head 13…Cover 12 can be received over portion 7 of probe handle 14 for insuring shaft 9 is completely covered by cover 12).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such features of “(1) a distal portion of the sheath which conforms closely to a distal region of the reusable probe shaft including at least the ultrasound imaging transducer so that no air gaps remain over the transducer when the sheath is in place on the probe shaft; and (2) the sheath is positioned over at least the entire length of the probe shaft” as taught in Leonard for the advantages of “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].

Claim 22. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz further teaches that 
“the distal portion of the sheath further conforms closely to one or more attachment features on the distal portion of the probe” (FIGS.1&3: the slot 60 is the attachment feature of the sheath. It is a cutout of the sheath therefore conforms to the distal portion of the sheath. It is located on the distal potion of the probe as illustrated in FIGS.1&3), wherein 
“a shape of the one or more attachment features is assumed by the sheath” – since the slot is a cutout of the sheath, its shape is assumed by the sheath, and wherein 
“a user aligns one or more attachment features on the needle advancement assembly (26) with the one or more attachment features on the probe (60) before attaching the needle advancement assembly to the probe shaft” (Col.4, ll.59-63: the probe as used to image the placement of a biopsy gun including…a generally cylindrical portion 26 for needle placement; and Col.6, ll.32-34: the relative orientation of the probe 10, the sheath 12 and the biopsy fun 22 is made positive by providing cooperating members at their distal ends; FIG.2A: 26 and 60 are aligned).  

Claim 23. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach that a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft.  
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft” ([0031]: coupling means 21 can be used to retain cover 12 on probe 11) – with a need of a coupling means to retain cover 12 on probe 11, Leonard is considered implicitly teaching that the proximal portion is loose when placed over the probe.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such features of “a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft” as taught in Leonard for the advantages providing additional flexibility of leaving space between the probe and the shaft while providing a barrier to protect the medical device.

Claim 24. Dietz and Leonard combined teaches all the limitation of claim 22.
Dietz further teaches that 
“the sheath allows visual indication of the position of the attachment feature on the probe, without visibility of the attachment feature” (FIG.1: the slot 60 itself it not visible once the needle fits in. The position of the slot is visually indicated by where the needle fits in).  

Claim 25. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach pivoting the ultrasound imaging transducer while the sheath elastically conforms to the ultrasound imaging transducer with no air gaps over the transducer.  
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches 
“pivoting the ultrasound imaging transducer while the sheath elastically conforms to the ultrasound imaging transducer with no air gaps over the transducer” ([0030]: cover 12 can have various cross sectional shapes…which correspond to the shape of probe 11 and allow pivoting of probe head 13; and [0038]: cover 12 can be formed  of a biocompatible barrier material. Suitable materials for cover 12 include polyurethane) – polyurethane is known in the field of art to be an elastic material.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Dietz employ such features of “pivoting the ultrasound imaging transducer while the sheath elastically conforms to the providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  

Claim 26. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach the relative circumferential dimensions of the reusable probe shaft and the probe shaft at the proximal portion and at the distal portion. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft a circumferential dimension of the reusable probe shaft varies along its length so that (1) a circumferential dimension of a distal portion of the sheath matches a circumferential dimension around a distal portion probe shaft and (2) a circumferential dimension of a proximal portion of the sheath is greater than a circumferential dimension over a proximal portion of the probe shaft” (FIG.2A: at the distal portion where A-A is labeled, the circumferential dimensions of the sheath and the probe shaft matches; while at the proximal portion where C-C is labeled, the circumferential dimension of the sheath is greater than that of the probe shaft).
Note that in order for the probe cover to be put over the probe, the circumferential dimension of the probe cover has to be greater than that of the probe.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath and the probe shaft of Dietz employ such a providing a barrier to protect the medical device”, as suggested in Leonard, [0030].

Claim 27. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz further teaches 
“an elongate body of the needle advancement assembly is attached in an axial groove along one side of the probe shaft with the sheath therebetween” (Col.6, ll.12-14: a keyhole-shaped slot 60 is formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle).  

Claim 28. Dietz and Leonard combined teaches all the limitation of claim 27.
Dietz further teaches 
“attachment features are formed on each side of the groove” (Col.6, ll.12-14: a keyhole-shaped slot 60 is formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle; and FIG.1: the two dimples 58 are positioned at each side of the slot 60).  

Claim 29. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach that the sheath comprises a polymer membrane having a thickness in the range from 25 µm to 600 µm. 
Leonard teaches that 
“the sheath comprises a polymer membrane having a thickness in the range from 25 µm to 600 µm” ([0037]: suitable materials for cover 12 include polyurethane…Cover 12 can have a wall thickness in the range of about 0.0001 to about 0.015 inches).
0.015 inches is 381 µm. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such a feature of “comprising a polymer membrane having a thickness in the range from 25 µm to 600 µm” as taught in Leonard for the advantages of providing a proper durability of the sheath for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].
 
Claim 30. Dietz and Leonard combined teaches all the limitation of claim 29.
Dietz does not teach that the polymer is selected from the group consisting of polyisoprene, polyurethane, and latex. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“the polymer is selected from the group consisting of polyisoprene, polyurethane, and latex” ([0037]: suitable materials for cover 12 include polyurethane).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the polymer of Dietz employ such a feature of “the providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  

Claim 31. Dietz and Leonard combined teaches all the limitation of claim 29.
Dietz does not teach that the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding” ([0038]: cover 12 can be formed by dip molding, one or two shot injection molding, or liquid injection molding).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such a feature of “the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding” as taught in Leonard for the advantages providing reasonable durability and strength of the sheath for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793